Filed 4/30/21
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           FIRST APPELLATE DISTRICT

                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                A160530
 v.
 CHRISTOPHER ERIC WILLIAMS,                     (San Mateo County
                                                Super. Ct. No. 18SF001211A)
           Defendant and Appellant.

       Appellant Christopher Williams pled no contest to one count of felony
stalking (Pen. Code, § 646.9, subd. (a) 1), was then denied mental health
diversion under newly enacted section 1001.36 which took effect shortly after
his plea, and was subsequently placed on probation for three years subject to
various terms and conditions.
       We conclude the trial court erred in finding Williams posed an
unreasonable risk to public safety and thus abused its discretion in denying
his request for mental health diversion. Accordingly, the judgment will be
reversed.
                                  BACKGROUND
       One day in 2015, Williams went to a local autobody shop for an
estimate and became upset because he felt he had been treated in a racist
manner. In response, he retaliated anonymously against the business’s
owners, a married couple (whom we refer to here as “husband,” “wife,” or


       1    All further statutory references are to the Penal Code.


                                          1
“family,” as appropriate), with an unrelenting campaign of extremely vicious
and threatening harassment carried out by email and other means that
continued daily for two years, until his identity was discovered and he was
arrested.2 While this was going on, he also began sending anonymous, angry
and threating letters every few months to one of his neighbors after an
altercation with her (by-then deceased) husband.
      The record contains abundant evidence of the extremely disturbing
content of Williams’s communications, and the parties have summarized it
accurately in their briefing. He sent the family thousands of vile and
threatening emails.3 The tenor of his anonymous letters to his neighbor was
similar.4 He also posted disparaging flyers near the family’s shop, signed

      2 As summarized by the probation report, “He left the shop and posted
a negative review of the business online. Over the course of the next two
years, the defendant’s anger toward the shop grew. He mailed threatening,
racist and profanity-filled letters to them and posted flyers in the area to
warn prospective customers that they did poor work and the owner was
racist. He also used a website that allowed him to send anonymous emails in
order to inundate the body shop with multiple threatening and vulgar
messages each night. . . . During an investigation, an IP address associated
with a computer in the defendant’s home was located. A search warrant was
obtained and numerous racially-charged and violent letters were found in his
home office.”
      3 To give some indication, one email to the family said, “FUCK FUCK
YOU RACISTS FUCKERS I WILL BASH YOUR BABIES HEAD.” Another
threatened to “slash your wife’s neck [and] then I will stab your white baby.”
Another said, “I could slash your wife’s cunt from end to end. I hate white
bitches. You’re gonna die. You f’ers will all be shot one by one.” Williams
also posted increasingly violent, racist and threatening signs near their body
shop, such one that stated, “ ‘Fucking white people they’re all fucking racist
kill them all.’ ”
      4 Williams sent the neighbor four letters in all, the last one disguised
as a Christmas card. For example, one stated, “ “If you ever fuck With me
again—I will blow your fucking head off. Let me say this again: If you EVER
FUCK WITH ME AGAIN I WILL BLOW YOUR FUCKING HEAD OFF! And

                                       2
them up for swinger clubs, prostitution and massage solicitation online
forums, and wrote threatening emails to elected officials (a United States
Senator and the President) using their email address.
      Williams was arrested on December 20, 2017, and released on bond the
same day.
      Subsequently, on February 1, 2018, Williams was charged with one
felony count of stalking the family for a period of about four months the prior
year (between August 1 and December 13, 2017) (§ 646.9, subd. (a)5), and one
misdemeanor count of making a criminal threat to his neighbor, on or about
December 13, 2017 (§ 422, subd. (a)).6 Before any preliminary hearing, he


if you think I’m joking. . .JUST TRY ME! I FUCKING HATE ASSHOLES
LIKE YOU! YOU FUCKING PRICK!”
      5  In relevant part, section 646.9 makes it a crime to “willfully and
maliciously harass[ ] another person and . . . make[] a credible threat with
the intent to place that person in reasonable fear for his or her safety, or the
safety of his or her immediate family . . . .” (§646.9, subd. (a).) The term
“harass” means “engag[ing] in a knowing and willful course of conduct
directed at a specific person that seriously alarms, annoys, torments, or
terrorizes the person, and that serves no legitimate purpose.” (Id., subd. (e).)
The phrase “ ‘credible threat’ means a verbal or written threat . . . or a threat
implied by a pattern of conduct or a combination of verbal, written, or
electronically communicated statements and conduct, made with the intent to
place the person that is the target of the threat in reasonable fear for his or
her safety or the safety of his or her family, and made with the apparent
ability to carry out the threat so as to cause the person who is the target of
the threat to reasonably fear for his or her safety or the safety of his or her
family. It is not necessary to prove that the defendant had the intent to
actually carry out the threat.” (Id., subd. (g).)
      6  Section 422 makes it a crime to “willfully threaten[] to commit a
crime which will result in death or great bodily injury to another person, with
the specific intent that the statement, made verbally, in writing, or by means
of an electronic communication device, is to be taken as a threat, even if there
is no intent of actually carrying it out, which, on its face and under the
circumstances in which it is made, is so unequivocal, unconditional,

                                       3
pled no contest to the felony stalking charge, and the misdemeanor threat
charge was dismissed with a Harvey waiver.7
      Then on June 27, 2018, less than three weeks after Williams’s plea, the
Legislature passed an omnibus budget bill that took immediate effect (Assem.
Bill No. 1810). Among other measures, the bill enacted Penal Code
section 1001.36, which authorizes trial courts to grant pretrial diversion for
certain defendants suffering from mental health disorders. (See Stats. 2018,
ch. 34, § 24 and Legislative Counsel’s Digest ¶15; People v. Frahs (2020)
9 Cal.5th 618, 626.) It applies retroactively to all cases in which the
judgment is not yet final. (Id. at p. 624.)
      Diversion under section 1001.36 entails “the postponement of
prosecution, either temporarily or permanently, at any point in the judicial
process from the point at which the accused is charged until adjudication, to
allow the defendant to undergo mental health treatment,” for a period not to
exceed two years. (§ 1001.36, subd. (c).)
      If diversion is granted and the defendant completes the process
satisfactorily, the defendant’s criminal charges shall be dismissed and the
defendant’s arrest “shall be deemed never to have occurred.” (§ 1001.36,
subd. (e).) Criminal proceedings may be reinstated if the defendant performs
unsatisfactorily in diversion or commits other crimes. (Id., subd. (d).)
      To be eligible for diversion, the defendant must meet six statutory
criteria. (See § 1001.36, subds. (a), (b)(1).) First, the defendant must “suffer[]
from a mental disorder as identified in the most recent edition of the


immediate, and specific as to convey to the person threatened, a gravity of
purpose and an immediate prospect of execution of the threat, and thereby
causes that person reasonably to be in sustained fear for his or her own
safety or for his or her immediate family’s safety . . . .” (§ 422, subd. (a).)
      7   People v. Harvey (1979) 25 Cal.3d 754.


                                        4
Diagnostic and Statistical Manual of Mental Disorders . . . .” (Id.,
subd. (b)(1)(A).) Second, the defendant’s mental disorder must be “a
significant factor in the commission of the charged offense.” (Id.,
subd. (b)(1)(B).) Third, “[i]n the opinion of a qualified mental health expert,
the defendant’s symptoms of the mental disorder motivating the criminal
behavior would respond to mental health treatment.” (Id., subd. (b)(1)(C).)
Fourth, the defendant must consent to diversion and waive the right to a
speedy trial. (Id., subd. (b)(1)(D).) Fifth, the defendant must agree to comply
with treatment as a condition of diversion. (Id., subd. (b)(1)(E).) And, finally,
as relevant here, the court must be satisfied that “the defendant will not pose
an unreasonable risk of danger to public safety, as defined in Section 1170.18,
if treated in the community.” (Id., subd. (b)(1)(F).) In evaluating these
criteria, “[t]he court may consider the opinions of the district attorney, the
defense, or a qualified mental health expert, and may consider the
defendant’s violence and criminal history, the current charged offense, and
any other factors that the court deems appropriate.” (Ibid.)
      Shortly after the new statute took effect, Williams asked (in a
“Statement in Mitigation” prepared for the upcoming sentencing hearing)
that criminal proceedings be suspended so that he could be considered for
pretrial mental health diversion, asserting that the harassment he had
engaged in was attributable to “a sustained period of impaired judgment due
to a major mood disorder.” In support, his filing referenced written
evaluations from two doctors (Drs. McGlynn and Patterson). 8
      The following day (August 8, 2018), the probation department filed its
report in which it acknowledged Williams’s mental health issues and


      8 McGlynn’s and Patterson’s reports were attached to the probation
report which was filed the next day.


                                        5
recommended he be placed on supervised probation so he could receive
continued mental health treatment.9 According to the probation report,
Williams “presented as cooperative, honest and very emotional. He admitted
to his crimes and stated several times that he had no intention of following
through with his threats, but that he wanted to embarrass or upset the
recipients. . . . He wept openly and expressed what appeared to be genuine
remorse and said, ‘They did nothing to deserve this treatment. I felt horrible
when I found out I scared a family.’ ” The report noted that Williams’s
neighbor “stated that she never really thought the defendant was a threat to
her, but contacted police because she wanted his actions documented.” The
neighbor told the probation officer that “while she believes the defendant has
possible mental health issues and needs to suffer some consequences for his
behavior, ‘I don’t believe he’s a threat, I never have.’ ”


      9  In discussing portions of the probation report, we are cognizant of
section 1203.05, which limits (but does not entirely preclude) public access to
the probation report 60 days after judgment is pronounced or probation is
granted. The Legislature’s intent in cloaking the report with conditional
confidentiality was to restrict access only to personal information about a
defendant (such as details concerning his or her family background, medical
and psychological condition, financial status, military record, and substance
abuse history) not nonpersonal information, such as the factual summary of
an offense and the evaluations, analyses, and recommendations of the
probation officer. (People v. Connor (2004) 115 Cal.App.4th 669, 695-696.)
“[I]n a given case, the report may not contain any personal information; it
may contain only personal information that is readily available in other
public documents; and the probation report contains much nonpersonal
information.” (Id. at p. 690.) In apparent recognition of this, appellate courts
sometimes quote from a probation report’s factual summary of the offense
(see, e.g., People v. Salazar-Merino (2001) 89 Cal.App.4th 590, 594-595;
People v. Mickens (38 Cal.App.4th 1557, 1559-1560), and Williams has done
so in his appellate briefing. Williams also refers to its contents in discussing
the probation officer’s interview with him. We abide by these limitations in
our discussion.


                                         6
      The probation department recommended against a prison sentence,
even though it acknowledged Williams’s actions were “threatening and racist
in nature” and his crime was “serious.” The probation report attached and
discussed reports from three mental health professionals: Williams’s
therapist, Lina Rappoport, who had been treating him since December 27,
2017; his psychiatrist, Dr. Lawrence McGlynn; and defense-retained expert,
C. Mark Patterson, Ph.D., a forensic psychologist who had evaluated
Williams. The probation department recommended Williams be placed on
three years of supervised probation (plus serve a sentence of 6 months in
county jail as punishment), in order to “afford him the opportunity to take
advantage of probation services and receive the support he may need to
continue counseling and treatment for his anger and other diagnosed mental
health issues.” The report also noted Williams had no history of prior arrests
or convictions, “expressed great remorse and took full responsibility” for his
actions and was participating in counseling.
      A few weeks later, on August 24, 2018, citing principally the existing
psychological evaluations conducted by Drs. McGlynn and Patterson,
Williams filed a motion to withdraw his no contest plea or, alternatively, to
suspend sentencing proceedings and formally requested pretrial mental
health diversion.10 He subsequently supplemented the motion with
declarations by both doctors.
      Dr. Patterson, who had reviewed abundant materials from the criminal
case (including the probation report, and some of the emails and other
materials recovered from Williams’s home during the warrant search) and

      10 The People conceded in a later filing that if the court granted
Williams’s request for mental health diversion at the hearing conducted
pursuant to section 1001.36, he “should be allowed to withdraw his plea at
that point in time.”


                                       7
met with Williams three times, opined in his declaration that during the
period of his criminal behavior, Williams was suffering from depression,
chronic anxiety and trauma-related symptoms, as well as “sensitivity (or
hypersensitivity) and, at times, paranoid ideation in relation to real and/or
misperceived racism,” and that all of these symptoms had impaired
Williams’s judgment and his ability to manage anger and frustration. Dr.
Patterson stated that Williams “does not deny or greatly minimize his
threatening behavior . . . nor does he deny or greatly minimize the
consequences of his behavior to others,” was remorseful and “[t]here are no
indications that [he] has been beset by violent ideation or intent prior to or
since the incidents.” Dr. Patterson “found no evidence that Mr. Williams
poses an imminent risk of danger to himself or others,” because using three
different risk assessment methodologies, Williams’s “long-term risk of
violence falls within the lowest category.” Dr. Patterson concluded Williams
“may benefit from psychiatric intervention and psychotherapy, and the
available information suggests he will continue to improve as he participates
in further treatment and continues to seek support from his closest friends.”
      Dr. McGlynn, a licensed professor of clinical psychology at Stanford
University who had been treating Williams regularly since shortly after his
arrest (beginning in January 2018), opined in his declaration that Williams
had been living with a previously undiagnosed major mood disorder that
resulted in a sustained period of severely impaired judgment and paranoid
ideation. Williams was responding favorably to treatment and medication,
and McGlynn predicted that Williams would continue to improve. He also
concurred in Dr. Patterson’s assessment that Williams’s likelihood of
reoffending was very low.




                                        8
      Williams’s diversion request proceeded to hearings before two different
judges who came to opposite conclusions.
      First, on November 21, 2018, the trial court (Hon. Joseph C. Scott)
conducted an evidentiary hearing. Both wife and husband testified about
their experiences, and a victim impact statement from Williams’s neighbor
also was read into the record (she opposed Williams’s request for diversion,
and asked the court to impose the maximum penalty). The declarations of
Drs. McGlynn and Patterson were admitted into evidence, and both doctors
were cross-examined at some length. Judge Scott noted he did not intend to
issue a definitive ruling on that date, including because the county did not
yet have a mental health diversion program in place (the probation
department was in the process of implementing one), and at the conclusion of
the hearing he ordered supplemental briefing concerning the new statute.
      About four months later, on March 27, 2019, while the matter was still
undecided, a customer of the family’s body shop observed a sign posted in the
window of the car belonging to Williams’s partner, stating “Do not patronize”
their shop. At a status hearing on April 19, 2019, the People informed Judge
Scott about this.11
      On November 22, 2019, after receiving additional briefing, Judge Scott
found Williams satisfied all of the statutory criteria for diversion under
section 1001.36 and thus was eligible for diversion. Judge Scott made a
specific finding, among others, that Williams did not pose an unreasonable
risk to public safety.
      Pursuant to local court procedure, the case was then referred for a
“suitability” hearing concerning mental health diversion before another judge
of the same court, and additional briefing was filed by the parties.

      11   The hearing was not transcribed.


                                       9
      At the subsequent hearing, held about three months later, the trial
court (Hon. Lisa A. Novak) denied Williams’s request for a diversion. At the
outset, Judge Novak stated she had not reviewed the entire transcript of the
evidentiary hearing conducted before Judge Scott but had read portions of it
and the doctors’ declarations. Husband then briefly testified about the terror
he and his family had experienced when they were harassed by Williams two
years earlier and said they continued to live in fear of him.
      When Judge Novak then entertained argument, she expressed serious
concerns in her questions to defense counsel about the sign stating “Do not
patronize” the family’s business that had been posted in the car belonging to
Williams’s partner back in March 2019, eight months before Judge Scott had
deemed Williams eligible for diversion (in November 2019):
      “THE COURT: . . . Mr. Getz, what was really disconcerting, setting
aside the underlying facts for which your client now stands convicted by
entry of a plea—and I don’t think I need to revisit the graphic nature of the
threats and the ongoing harassment that he engaged in. Having been under
the care of mental health providers now for a substantial period of time, how
do you reconcile that and convince the court that he doesn’t present an
unreasonable risk of safety to these people when just in December of 2019[12]
he—and I think it’s reasonable to infer that the publication of a sign in his
partner’s back window of his car is something that I can certainly reasonably
infer he bears some responsibility for, which is still critical of this same
victim and is advising or admonishing the public not to patronize this victim
because this victim’s business is dishonest or crooked. That is the exact same
kind of behavior that is part and parcel of the underlying stalking conviction.


      12This date was incorrect. Judge Novak’s comment reflects she
mistakenly believed the sign incident was quite recent.


                                        10
[¶] I just cannot reconcile that with the proposition that because of
treatment, he is so responsive to that treatment that he doesn’t still pose an
unreasonable risk to these people. Granted that publication didn’t contain a
threat, but it’s the exact same behavior. Yet, a year and a half after the
incident for which he now stands convicted, he is still fixated on that. [¶] I
have a really difficult time feeling comfortable that mental health diversion is
appropriate for someone whose underlying crime is as serious as his and
whose treatment after a year and half has not abated the fixation or the
hatred for these people.” Defense counsel urged Judge Novak to consider the
“overall arc” of Williams’s treatment and progress, argued the sign was
different than the threats underlying his offense, and told Judge Novak that
after the sign was discovered, Judge Scott “ordered him to do a more formal
OR release, and he has been in total compliance with that.”
      Judge Novak then denied Williams’s request for diversion on the
express ground he posed an unreasonable risk to public safety under
section 1170.18. Alluding again to the March 2019 sign, she explained, “This
is an extremely disconcerting set of circumstances that form the basis of the
underlying conviction,” noting “the repeated . . . threats to not just harm but
murder this family, including their newborn child.” She also reasoned, “I
cannot reconcile the ongoing published harassment of the victims in this case
even after he pled guilty while awaiting potential sentencing, while awaiting
a determination as to whether or not he would be admitted into mental
health diversion, that the very target of his threatening behavior continue to
be harassed” by him. Judge Novak expressed “very grave concern” for the
safety of the family. She acknowledged Williams has mental health issues
and “has responded positively to treatment, but he is not in my opinion a
candidate for mental health diversion.”



                                       11
      At the subsequent sentencing hearing (before the Hon. Stephanie G.
Garratt), the court denied Williams’s motion to withdraw his no contest plea,
and placed him on probation for three years with the condition he serve eight
months in county jail.
      This timely appeal followed.
                                 DISCUSSION
                                         I.
                          Mental Health Diversion.
      Williams argues the court abused its discretion in finding him
unsuitable for mental health diversion because, contrary to Judge Novak’s
finding, he does not pose an unreasonable risk to public safety. The People
urge affirmance on the ground Judge Novak reasonably found that Williams
does pose such a risk.
      The parties agree that we review the trial court’s ruling for an abuse of
discretion. (See People v. Moine (2021) 62 Cal.App.5th 440, 448-449 (Moine).)
As this court explained at some length in People v. Jacobs (2007)
156 Cal.App.4th 728, various definitions of the abuse of discretion standard
have been announced in numerous cases, but the standard cannot be boiled
down to simply calling for reversal only if a ruling appears to be arbitrary,
capricious or utterly irrational. (See id. at pp. 736-738.) “ ‘Very little of
general significance can be said about discretion. “ ‘The discretion of a trial
judge is not a whimsical, uncontrolled power, but a legal discretion, which is
subject to the limitations of legal principles governing the subject of its
action, and to reversal on appeal where no reasonable basis for the action is
shown. [Citation.]’ ” [Citation.] The scope of discretion always resides in the
particular law being applied, i.e., in the “legal principles governing the
subject of [the] action. . . .” Action that transgresses the confines of the



                                        12
applicable principles of law is outside the scope of discretion and we call such
action an “abuse” of discretion.’ ” (Id. at p. 737.) Moreover, “the ‘legal
principles that govern the subject of discretionary action vary greatly with
context. [Citation.] They are derived from the common law or statutes under
which discretion is conferred.’ ” (Ibid.)
      The parties also agree about the legal standard for assessing an
“unreasonable risk of danger to public safety” as used in section 1001.36. The
mental health diversion statute incorporates the definition set forth in
section 1170.18 (see § 1001.36, subd. (b)(1)(F)), which in turn defines the
concept as “an unreasonable risk that the petitioner will commit a new
violent felony within the meaning of” subdivision (e)(2)(C)(iv) of section 667.
(§ 1170.18, subd. (c).) The offenses listed in the specified portion of
section 667, in turn, include: any homicide offense (including any attempted
homicide offense), solicitation to commit murder, assault with a machine gun
on a peace officer or firefighter, possession of a weapon of mass destruction,
any serious or violent felony punishable by life imprisonment or death, and
certain sex offenses. (See § 667, subd. (e)(2)(C)(iv).)
      As recently explained in People v. Moine, supra, 62 Cal.App.5th 440,
“The violent felonies encompassed in this definition ‘are known as “super
strikes” . . . . [¶] Section 1001.36’s reliance on the definition of dangerousness
in section 1170.18, necessarily encompasses the list of super-strike offenses
found at section 667, subdivision (e)(2)(C)(iv). By requiring an assessment of
whether the defendant ‘will commit a new violent felony’ within the meaning
of section 667, subdivision (e)(2)(C)(iv), a trial court necessarily must find the
defendant is ‘likely to commit a super-strike offense.’ [Citation.] Thus, the
risk of danger is narrowly confined to the likelihood the defendant will
commit a limited subset of violent felonies.” (Id. at pp. 449-450.)



                                        13
      Applying this standard, Moine held that a trial court had abused its
discretion in finding that mental health diversion of a defendant would pose
an unreasonable risk to public safety in circumstances that were similar in
pertinent respects to these. In Moine, the defendant was charged with three
counts of assault in connection with a fistfight that broke out in the waiting
room of a medical facility (prompted by defendant’s request to turn off the
television) and two counts of making criminal threats in connection with an
incident that took place about a year later in the waiting room of another
medical clinic (prompted by his frustration with the way in which a
prescription refill had been handled). (Moine, supra, 62 Cal.App.5th at
p. 444.) The threats he made during the second incident were extremely
violent: repeatedly, he threatened the medical staff with murder.13
      Prior to trial, defendant filed a motion for mental health diversion
supported by a medical report from a court-appointed psychiatrist. The trial
court denied the motion. The court assumed that the facts of the two
incidents were true, concluded defendant’s actions on those occasions meant




      13 According to one witness, he said something like “ ‘ “This is America.
I can go home and get my gun and come back and shoot all of you.” ’ ” (Moine,
supra, 62 Cal.App.5th at pp. 444-445.) She also said that he made other
statements over the course of about five minutes that were “ ‘ranting,’ ” as he
cursed, paced and talked with his hands in the air. (Id. at p. 445.) Another
witness said he was visibly upset and said “ ‘they are lucky I don’t have my
gun with me, otherwise I would kill everybody here,’ ” and “ ‘I am going to
come in and kill everybody here.’ ” (Ibid.) The defendant himself admitted
saying, “ ‘If the Parkland guy came in here, would you have been
condescending to him too?,’ ” noted there were 30,000 gun deaths in America
annually, said that “ ‘she was blowing caution to the wind by mocking
someone who had just told her he struggles with mental health issues,’ ” and
“cautioned her ‘against being rude to strangers’ because it was possible
people could ‘respond violently.’ ” (Ibid.)


                                      14
he posed a danger to public safety and denied the motion on that basis.
(Moine, supra, 62 Cal.App.5th at p. 447.)
      The appellate court held the record did not support the court’s implied
finding defendant was likely to commit a super-strike offense if he received
mental health treatment in the community pursuant to diversion, given the
opinion of mental health experts about this risk of danger, his criminal record
and the circumstances of the pending charges. (Moine, supra, 62 Cal.App.5th
at pp. 450-451.) Although the defendant had four prior misdemeanor
convictions, and also was facing several pending misdemeanor charges (one
for resisting an officer in connection with a report of possible drug overdose,
and one for petty theft for stealing medical supplies), “[n]one of [defendant’s]
convictions involved a violent felony, let alone a super-strike felony.” (Id. at
p. 450.) The pending charges themselves were not super-strike offenses
either, even though they involved allegations of violence and threats of
violence. (Ibid.) The appellate court also noted the prosecution did not
present any evidence to suggest the defendant was likely to commit a super-
strike offense in the future, and “the circumstances of the pending charges
did not support such an inference.” (Id. at pp. 450-451.) In addition, two
psychiatrists had determined he posed a low risk for future assault. (Id. at
p. 451.)
      Contrasting cases where courts of appeal have affirmed dangerousness
findings under section 1170.18 where individuals “had long criminal histories
involving violent felonies,” Moine concluded the trial court had erred on these
facts under “the high standard applicable to a finding of ‘dangerousness’
under sections 1001.36 and 1170.18.” (Moine, supra, 62 Cal.App.5th at
p. 451.) It also explained its conclusion was supported by the fact the trial
court had released the defendant into the community on bond for more than



                                       15
two years, which “indicates the court necessarily found that [defendant] was
not likely to cause ‘great bodily harm to others’ if released.” (Ibid.) Moine
reasoned, “[i]t is logically inconsistent to deny mental health diversion on the
ground that [defendant] was likely to commit a super-strike offense, while
simultaneously finding he was not likely to inflict great bodily injury on
persons in the community.” (Ibid.)
      Moine compels reversal. Here, there is ample evidence Williams
terrorized a family. The family was extremely afraid for its safety (as the
victims in Moine no doubt were). And as in Moine, Williams’s threats were
violent, hateful and specific. But just as in that case, Williams’s charges are
not super-strike offenses, he poses a low risk to public safety in the
uncontroverted opinion of two mental health professionals, there is no
evidence he owned, possessed or had access to any weapons (see Moine,
supra, 62 Cal.App.5th at p. 445, fn. 2) and he, too, was released on bond for
more than two years without incident. Like the appellate court in Moine, we
cannot sustain Judge Novak’s implied finding that Williams was reasonably
likely to commit a super-strike offense if granted diversion and treated in the
community.
      Indeed, the record of Williams’s potential dangerousness is even
weaker than it was in Moine. Unlike the defendant in that case, Williams
has no prior criminal record, he faces no other pending charges in unrelated
cases and, for all of his horrific threats, he never actually assaulted anyone or
engaged in any violence.14 We recognize that, unlike in Moine, here there is


      14 There also is no substantial evidence he ever intended to carry out
the horrific threats that he made, and the People do not contend otherwise.
Indeed, neither the stalking charge nor the criminal threats charge required
proof that he intended to carry out his threats against the family or his
neighbor. (See §§ 646.9, subd. (g), 422, subd. (a).)


                                       16
evidence that, after little more than a year of voluntary treatment, Williams
continued to harbor resentment against his victims (the family), evidenced by
the sign he posted in his partner’s car urging a boycott of their body shop.
But, as Judge Novak recognized, his conduct on that one isolated occasion
was not violent or threatening; nor did it indicate any intention to engage in
violent acts much less a super-strike offense. Indeed, Judge Scott deemed
Williams eligible for diversion and specifically found he posed no threat to
public safety, eight months after having been apprised of this incident.
      In reaching a contrary finding, Judge Novak erroneously believed the
sign had been posted much more recently (in December 2019, which was nine
months later than the actual incident and just two months before the hearing
over which she presided). In fact, by the time of the hearing before Judge
Novak in February 2020, there had been no further incidents of any kind for
nearly a year. Williams’s brief, non-violent and completely isolated lapse in
judgment in March 2019, while undergoing what appears to have been
otherwise successful treatment, in no way constitutes substantial evidence he
posed an unreasonable risk of committing a super-strike offense against the
family or anyone else. Indeed, regardless whether his ongoing mental health
treatment had by then cured his psychological ailments, it certainly appears
to have prevented a recurrence of their threatening (and criminal) symptoms,
which is exactly in keeping with the legislation’s goals.
      Although the court’s error regarding the danger element of the
diversion statute compels reversal here, for the benefit of the trial courts we
make the following observations. In enacting a mental health diversion
program, the Legislature sought to expand the use of community-based
mental health treatment in order to prevent defendants with treatable
mental illness from cycling in and out of our criminal justice system. As this



                                       17
court recently explained, the Legislature enacted this measure in response to
the large and growing number of mentally ill persons who are incarcerated in
California, including in our overcrowded prisons, and we have criticized its
under-utilization. (See People v. O’Hearn (2020) 57 Cal.App.5th 280, 300-
301.) The Legislature’s expressly stated purposes are to “ ‘promote . . . [¶]
[i]ncreased diversion of individuals with mental disorders to mitigate the
individuals’ entry and reentry into the criminal justice system while
protecting public safety,’ ‘[a]llowing local discretion and flexibility for
counties in the development and implementation of diversion for individuals
with mental disorders across a continuum of care settings,’ and ‘[p]roviding
diversion that meets the unique mental health treatment and support needs
of individuals with mental disorders.’ (§ 1001.35, subds. (a), (b), and (c).)”
(Ibid.)
      In People v. Frahs, supra, 9 Cal.5th 619, which held the statute applies
retroactively, our Supreme Court quoted and agreed with the Court of Appeal
that “the statute’s express purpose of promoting ‘ “[i]ncreased diversion of
individuals with mental disorders to mitigate the individuals’ entry and
reentry into the criminal justice system while protecting public safety” ’
indicated ‘the Legislature intended the . . . program to apply as broadly as
possible.’ ” (Id. at p. 630.) Judge Novak’s finding that Williams was not
suitable for diversion because he posed an unreasonable risk to public safety
cannot be reconciled with these legislative objectives.15 Once again, we


      15 We note that the procedure employed in this case, which resulted in
two judges arriving at different factual conclusions about Williams’s
dangerousness, was highly irregular. There was nothing new in the
evidentiary record before Judge Novak, and so, in effect, she appears to have
overruled Judge Scott’s determination that Williams did not pose a danger
within the meaning of the statute and decided the same factual issue all over
again, which is not permitted. (See Wyoming Pac. Oil Co. v. Preston (1958)

                                         18
emphasize that our trial courts must give serious consideration to this critical
alternative, for the good not just of mentally ill offenders but, ultimately,
society at large. (See O’Hearn, supra, 57 Cal.App.5th at pp. 300-301.)
      The only question, then, is the appropriate remedy. Moine reversed the
judgment and remanded the case for a new eligibility hearing under
section 1001.36, because the dangerousness factor was the only eligibility
criteria the trial court in that case had reached. (See Moine, supra,
62 Cal.App.5th at p. 452.) Here, Judge Scott found Williams satisfied all of
the criteria for diversion and when the case was referred to Judge Novak for
another hearing, the only ground upon which she denied mental health
diversion was the dangerousness factor we have just discussed. The People
do not argue that Williams’s request for mental health diversion should be


50 Cal.2d 736, 739-740 [judge’s finding that defendant evaded service
resulted in a “binding adjudication” that precluded second judge from making
contrary finding]; Greene v. State Farm Fire & Casualty Co. (1990)
224 Cal.App.3d 1583, 1588 [after presiding judge found causes beyond
plaintiff’s control would prevent case from being timely brought to trial, error
for second judge to re-examine facts and find plaintiff was responsible for
delay in bringing case to trial].) “For one superior court judge, no matter how
well intended, . . . to nullify a duly made, . . . ruling of another superior court
judge places the second judge in the role of a one-judge appellate court.”
(In re Alberto (2002) 102 Cal.App.4th 421, 427.) “[B]ecause a superior court is
but one tribunal, an order ‘ “ ‘ “made in one department during the progress
of a cause can neither be ignored nor overlooked in another
department . . . .” ’ ” ’ ” (Id. at p. 428.)
       Williams has not argued the judgment should be reversed on this basis,
however, and we do not reach the issue because we are reversing on another
ground. Williams requested diversion and Judge Scott conducted the first
evidentiary hearing before the superior court had an established protocol in
place to implement the new statute, which generated some confusion below.
Given this idiosyncratic timing, we trust that similar irregularities will not
recur.



                                        19
remanded for further proceedings if we conclude (as we have) that Judge
Novak erred. In these circumstances, we will reverse the court’s judgment
and order denying mental health diversion as requested, and avoid the
unnecessary delay occasioned by yet a third hearing.
                                        II.
                               Remaining Issues.
         For guidance on remand, we address one of two remaining issues
Williams has raised. As noted, the trial court sentenced Williams to three
years of supervised probation. Pursuant to legislation that took effect on
January 1, 2021, however, the maximum term for felony probation (with
exceptions not relevant here) is two years. (See § 1203.1, subd. (a).) The
parties agree this change in the law applies retroactively to Williams, and we
agree. (See People v. Stewart (Apr. 7, 2021, No. A157857) __Cal.App.5th __
[2021 Cal.App.LEXIS 301].) In the event Williams does not successfully
complete pretrial mental health diversion, and should the court again place
him on felony probation, Williams’s term of probation may not exceed two
years.
         Because we are reversing the judgment, and with it the order of
probation, Williams’s final argument that the probation order should be
modified to strike the imposition of a monthly $100 probation fee is moot.
                                 DISPOSITION
         The judgment is reversed with directions the defendant be referred to a
pretrial mental health diversion program. When and if defendant
successfully completes diversion, the court shall dismiss the charges. In the
event defendant does not successfully complete diversion, the trial court shall
conduct a new sentencing hearing in accordance with this opinion.




                                        20
                                    STEWART, J.



We concur.




KLINE, P.J.




RICHMAN, J.




People v. Williams (A160530)


                               21
Trial Court: San Mateo County Superior Court

Trial Judge:     Hon. Lisa A. Novak and Hon. Stephanie G. Garratt

Counsel:

Jeffrey S. Kross for Defendant and Appellant.

Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Assistant Attorney General, Amit
Kurlekar and Victoria Ratnikova, Deputy Attorneys General, for Plaintiff
and Respondent.




                                     22